Exhibit 10.1

July 26, 2011

Separation Agreement and General Release

This will confirm our agreement regarding the cessation of your employment with
J.Crew (the “Company”), effective on August 1, 2011 (the “Termination Date”).

1. In consideration for signing this Separation Agreement and General Release
(the “Agreement”), you are eligible to receive the following benefits:

 

  •  

$500,000.00 (less all authorized or required payroll withholdings and payroll
deductions), as severance, payable in accordance with the Company’s normal
payroll practices in 26 bi-weekly installments of $19,230.77, beginning in the
payroll period following the expiration of the seven day revocation period
described below.

 

  •  

If you elect COBRA continuation coverage, the Company will provide you with a
reimbursement of your COBRA premium payments (less all authorized or required
payroll withholdings and payroll deductions), upon your provision of proof of
payment, through July 26, 2012, or earlier if your COBRA coverage terminates
earlier.

 

  •  

In accordance with Paragraph 4 of the Non-Disclosure, Non-Solicitation and
Non-Competition Agreement between you and the Company, dated November 16, 2009
(the “Non-Competition Agreement”), a lump sum amount equal to the product of
(x) the annual bonus (as described in Paragraph 3(a) of the Non-Competition
Agreement), if any, that you would have earned based on the actual achievement
of the applicable performance objectives in the fiscal year which includes the
Termination Date had your employment not been terminated and (y) a fraction, the
numerator of which is the number of days in the fiscal year that includes the
Termination Date through such Termination Date and the denominator of which is
365, payable when bonuses are generally paid to employees of the Company, but in
no event later than the 15th day of the third month following the end of the
year with respect to which such bonus was earned.

 

  •  

Outplacement services will be provided upon your request in accordance with the
Company’s then current practices.

Notwithstanding anything herein to the contrary, however, your right to receive
the payments described above shall terminate effective immediately upon the date
that you become employed by another entity as an employee, consultant or
otherwise, and you agree to notify the Company’s Executive Vice President, Human
Resources in writing prior to the effective date of any such employment. If you
fail to so notify the Company’s Executive Vice President, Human Resources,
(a) you will forfeit your right to receive the payments described above (to the
extent the payments were not theretofore paid) and (b) the Company shall be
entitled to recover any payments already made to you or on your behalf to the
extent permitted by law.

2. Regardless of your execution of this Agreement, you will receive:

 

  •  

All earned and unpaid wages and other compensation due to you through the
Termination Date.



--------------------------------------------------------------------------------

  •  

Reimbursement of any outstanding and unreimbursed business expenses as approved
per the Company’s policies as long as those expenses are submitted by August 26,
2011.

 

  •  

Upon request from a prospective employer, a reference confirming dates of
service and last position held may be provided. Such request should be directed
to The Work Number (The Work Number is an automated service that provides
instant employment and income verification): Option a) www.theworknumber.com or
Option b) 1-800-367-5690.

 

  •  

By mail, the forms and materials necessary to make a timely election to continue
group health benefits under COBRA and to convert life insurance coverage to a
self pay policy under the terms set forth in the Company’s plan documents.

You will retain any rights that you have to vested benefits under the Company’s
401(k) plan.

3. Equity Interests:

 

  •  

The 37,037 Class L common shares of Chinos Holdings, Inc. (“Parent”) that you
currently hold shall remain subject to the terms and conditions of the Manager
Stock Rollover Subscription Agreement dated March 4, 2011 and the Management
Stockholders’ Agreement dated March 7, 2011, as in effect from time to time (the
“Management Agreement”), including, without limitation, the call rights set
forth therein.

 

  •  

In accordance with, and subject to, the terms and conditions of the Chinos
Holdings, Inc. 2011 Equity Incentive Plan, the Non-Statutory Rollover Option
Agreement dated March 4, 2011, and the Management Agreement, your vested options
to acquire 444,444 Class A common shares of Parent will remain exercisable for
the lesser of (i) a period of 90 days from the Termination Date and (ii) the
period ending on the latest date on which such options could have been exercised
without regard to clause (i), and will thereupon immediate terminate. If such
option is exercised, any shares of stock in Parent that you receive will be
subject to the terms and conditions of the Management Agreement, including,
without limitation, the call rights set forth therein.

 

  •  

You hereby acknowledge and agree that, effective as of the Termination Date
(i) any unvested option to acquire shares of stock in Parent that you hold shall
terminate and you shall have no further rights with respect thereto, and
(ii) other than the equity interests described in the preceding two bullet
points above, you shall have no rights or entitlement with respect to any shares
of, or equity awards related to any class of equity of Parent of any of its
subsidiaries or affiliates.

4. Acknowledgement of Consideration: By signing this Agreement, you acknowledge
and agree that the payments and benefits described in Paragraph 1 above are the
total such payments that you will receive from the Company and that you are not
entitled to any additional payment by the Company in the nature of either
severance or termination pay or other compensation of any kind.

You further expressly acknowledge and agree that the payments and benefits
identified above constitute sufficient consideration for the promises and mutual
covenants contained in this Agreement, including your agreement to release any
and all claims against the Company and the Releasees contained in Paragraph 5
below and the restrictive covenants contained in Paragraph 7 below.

 

2



--------------------------------------------------------------------------------

5. General Release of All Claims: In exchange for the Company’s payment of the
benefits described in Paragraph 1 above, you voluntarily, fully and
unconditionally release and forever discharge the Company and its past and
present parents, subsidiaries, affiliates, predecessors, successors, assigns,
and their respective officers, directors, employees, agents and plan
administrators, in their individual and corporate capacities (hereinafter
collectively referred to as “Releasees”) from any and all charges, actions,
causes of action, demands, debts, dues, bonds, accounts, covenants, contracts,
liabilities, or damages of any nature whatsoever, whether now known or unknown,
to whomever made, which you have or may have against any or all of the Releasees
for or by reason of any cause, nature or thing whatsoever arising out of or
related to your employment with the Company, the termination of such employment
or otherwise, from the beginning of time up to and including the date on which
you sign this Agreement, except as otherwise specifically stated in this
Agreement.

Such claims, obligations, or liabilities include, but are not limited to: claims
for compensation allegedly due or owing; claims sounding in contract or implied
contract; claims for wrongful dismissal; claims sounding in tort; claims arising
under common law, civil law, equity, or federal, state, or local statutes or
ordinances, including but not limited to, the Age Discrimination in Employment
Act, as amended; Title VII of the Civil Rights Act of 1964, as amended; the
Civil Rights Act of 1991; Section 1981 of the Civil Rights Act of 1866; the
Equal Pay Act; the Americans with Disabilities Act and/or the Rehabilitation Act
of 1973; the Employee Retirement Income Security Act; the WARN Act; the
Consolidated Omnibus Budget Reconciliation Act; the Family Medical Leave Act, as
amended; the Genetic Information Nondiscrimination Act of 2008; state statutes
governing the payment of wages, discrimination in the workplace, or any other
statute or laws governing the employer-employee relationship, including but not
limited to, the New York State Human Rights Law, the New York Labor Law, the New
York State Constitution, the New York Civil Rights Law, the New York wage-hour
laws, the New York City Human Rights Law; the Virginia Human Rights Act; the
North Carolina Equal Employment Practices Act, the North Carolina Persons with
Disabilities Protection Act, the North Carolina Retaliatory Employment
Discrimination Act, the North Carolina Wage & Hour Act; any other claim pursuant
to any other federal, state or local employment laws, statutes, standards or
human rights legislation; or any claim for severance pay, notice, pay in lieu of
notice, salary, bonus, incentive or additional compensation, vacation pay,
insurance, other benefits, interest, and/or attorney’s fees. You acknowledge
that this general release is not made in connection with any exit incentive or
other employment termination program offered to a group or class of employees.

Notwithstanding the foregoing, nothing in this Agreement waives your right to
(a) pursue a claim that cannot be released by private agreement, including
workers compensation claims, claims arising after the date on which you sign
this Agreement, and your right to file administrative charges with certain
government agencies; and (b) challenge the Company’s failure to comply with its
obligation in Paragraph 1 above.

6. No Claims Filed: You represent that you have not filed or permitted to be
filed against the Releasees, individually or collectively, any lawsuits, actions
or claims, and you covenant and agree that you will not do so at any time
hereafter with respect to the subject matter of this Agreement and claims
released pursuant to this Agreement (including, without limitation, any claims
relating to your employment and/or the termination of your employment).

You understand that nothing in this Agreement shall limit you from filing a
charge with, or participating in any investigation or proceeding conducted by,
the Equal Employment Opportunity Commission, National Labor Relations Board
and/or any other federal, state or local agency. However, by signing this
Agreement, you hereby waive any and all rights to recover monetary damages in
any charge, complaint or lawsuit filed by you or by anyone else on your behalf.

 

3



--------------------------------------------------------------------------------

7. Return of Company Property and Non-Disclosure of Confidential Information,
Non-Solicitation and Non-Competition: By signing this Agreement, you agree:
(a) to return all Company property in your possession (regardless of form) on or
prior to the Termination Date and not to retain any originals, copies,
duplicates, reproductions or excerpts thereof, including, without limitation,
Company issued cell phones, Blackberries, laptop computers, desktop computers,
manuals, keys, equipment, identification cards and access cards, and (b) to
refrain from disclosing or using any confidential and/or proprietary information
of the Company for any purpose. In addition, you hereby agree that you shall
continue to be subject to the restrictive covenants set forth in Paragraphs 1, 2
(including Schedule A thereto), 7 and 8 of the Non-Competition Agreement, each
of which such Paragraphs are hereby incorporated by reference into this
Agreement as if originally stated herein, and that in the event you breach any
such restrictive covenants (a) you will forfeit your right to receive the
payments described in Paragraph 1 of this Agreement (to the extent the payments
were not theretofore paid) and (b) the Company shall be entitled to recover any
payments already made to you or on your behalf pursuant to Paragraph 1 of this
Agreement to the extent permitted by law.

8. Confidentiality of Agreement: By signing below, you agree that the existence
and terms of this Agreement are strictly confidential. You agree not to tell
anyone about this Agreement and not to disclose any information contained in
this Agreement to anyone, other than to your lawyer, financial advisor, if any,
immediate family members, or as required under this Agreement or by lawfully
issued process of law. If you inform your lawyer, financial advisor and/or
immediate family members about this Agreement or its contents, you are required
to tell them that they must keep it confidential as well.

9. No Negative Statements: You agree not to make or encourage others to make to
any person or entity, including but not limited to the Company’s current or
former associates, customers, vendors and/or the press, any negative or
disparaging oral or written comments or statements about, or do anything which
damages, the Company or any of the Releasees, or its or their services, good
will, reputation, or financial status, or which damages it or them in any of its
or their business relationships.

10. Applicable Law: This Agreement shall be interpreted, enforced and governed
under the laws of the State of New York, without regard to conflicts of law
principles.

11. Severability: If any provision or part of a provision of this Agreement is
found to be in violation of law or otherwise unenforceable in any respect, the
remaining provisions or part of a provision shall remain unaffected and the
parties hereto shall reform and construe this Agreement to the maximum extent
possible as if such provision or part of a provision held to be in violation of
law or otherwise unenforceable had never been contained herein.

12. Changes to the Agreement: This Agreement may not be modified, altered or
changed unless the changes are in writing and signed by you and an authorized
Company representative.

13. Entire Agreement: This Agreement embodies the entire agreement between you
and the Company, and replaces and supersedes all prior understandings, written
or oral, between you and the Company, including, without limitation, the
Non-Competition Agreement. You represent that in executing this Agreement, you
have not relied upon any representations, promises, agreements, or statements of
any kind not set forth herein in connection with your decision to sign this
Agreement.

14. Waiver: By signing this Agreement, you acknowledge that:

 

  (a) You have received and carefully read this Agreement;

 

  (b) You fully understand all of the terms contained in this Agreement;

 

4



--------------------------------------------------------------------------------

  (c) You are freely and voluntarily entering into this Agreement and knowingly
releasing the Releasees in accordance with the terms contained in Paragraph 5
above;

 

  (d) Before signing this Agreement, you were advised of your right and had an
opportunity to consult with an attorney of your choice;

 

  (e) In accordance with Paragraph 5 above, you hereby expressly waive, among
other claims, any and all claims arising under the Age Discrimination in
Employment Act of 1967 (29 U.S.C. § 621 et seq.), which you have or may have
against the Releasees;

 

  (f) The release of claims described in Paragraph 5, above, of this Agreement
does not waive any rights or claims that you may have against the Company and/or
the Releasees arising after the date on which this Agreement becomes effective;

 

  (g) You have received or shall receive something of value from the Company
which you would not otherwise be entitled to receive;

 

  (h) Before signing this Agreement, you were given up to sixty (60) calendar
days to consider its terms and, should you sign this Agreement without waiting
the full 60 days, you attest that your decision in this regard is knowing and
voluntary and not induced through fraud, coercion, misrepresentation or a threat
to withdraw or alter the offer contained herein, and agree that any changes to
this Agreement do not restart the running of the 60 day period;

 

  (i) The period of time until September 23, 2011 that you had to consider your
rights and obligations under this Agreement was reasonable;

 

  (j) For a period of seven (7) calendar days following the date on which you
sign this Agreement, you may revoke this Agreement; and

 

  (k) This Agreement, absent its timely revocation, shall become binding on the
Company and you on the eighth calendar day following the date on which you sign
this Agreement. The Company shall not be required to perform any of its
obligations under this Agreement until after your time to revoke this Agreement
has expired.

15. Return of Signed Agreement: You should return this signed Agreement to
Manager, Human Resources, 770 Broadway, New York, NY 10003 by no later than
September 23, 2011.

16. Effective Date: You will not receive the benefits identified in Paragraph 1
above until after the revocation period has expired and this Agreement becomes
effective. You have seven (7) days from the date that you sign this Agreement to
change your mind. Any revocation within this period must be (a) submitted in
writing to the Company; (b) state “I hereby revoke my execution of the
Separation Agreement and General Release”; and (c) be personally delivered to
the Company’s Executive Vice President, Human Resources, or mailed to their
attention at J.Crew, 770 Broadway, New York, NY 10003 within seven (7) days of
the execution of this Agreement.

17. Breach of Agreement & Enforcement: If you breach or threaten to breach this
Agreement, including but not limited to asserting any claim released herein
and/or violating the understandings contained in Paragraphs 7, 8, and 9 of this
Agreement, the Company shall, to the extent permitted by law, be entitled to:
(i) cease making any payments to you and/or recover any payments made; (ii)
apply for and obtain, in addition to monetary damages, injunctive relief to
enforce the provisions of this Agreement; in this regard, you expressly waive
the right to assert that monetary damages are adequate to protect the Company’s
rights; and/or (iii) recover all costs incurred by the Company,
including attorneys’ fees. Any rights permitted to the Company under this
paragraph shall not affect or impair any of your obligations under this
Agreement, including the release of claims.

 

5



--------------------------------------------------------------------------------

18. No Admission of Liability: Nothing herein shall be deemed to constitute an
admission of wrongdoing by the Company or any of the Releasees or that they have
engaged in any unlawful conduct and/or violated any federal, state or local law.
Neither this Agreement nor any of its terms shall be used as an admission or
introduced as evidence as to any issue of law or fact in any proceeding, suit or
action, other than an action to enforce this Agreement.

19. Successors and Assigns: The provisions of this Agreement shall inure to the
benefit of the Releasees, their successors and assigns, and be binding upon you
and your heirs, executors, administrators, successors and assigns. It shall not
be assignable by you unless such assignment is expressly authorized in writing
by the Company.

20. Cooperation Following Separation: You agree to cooperate as necessary with
the Company in connection with any litigation or arbitration matters or any
regulatory inquiries in which the Company is or becomes involved and which
concern matters in which you were involved during your employment with the
Company, for which your assistance is reasonably requested by the Company. The
Company will pay any reasonable out-of-pocket expenses incurred by you in
connection herewith (excluding attorney’s fees and costs).

 

Very truly yours,

 

J. CREW

  By  

/s/ Lynda Markoe

   

Lynda Markoe

   

EVP, Human Resources

 

Received, Read, Understood and Agreed:

/s/ Patricia Donnelly Davidson

 

Patricia Donnelly Davidson

Dated: August 22, 2011

 

6



--------------------------------------------------------------------------------

Acknowledgement of Receipt of

Separation and General Release Agreement

I acknowledge receiving today a Separation and General Release Agreement in
connection with the termination of my employment with J.Crew. I have been
informed of the time periods for my consideration of the Agreement and for its
revocation after I sign it if I later change my mind.

 

Date                    

  

/s/ Patricia Donnelly Davidson

   Patricia Donnelly Davidson

 

7